DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s remarks filed on 05/19/2021 have been fully considered. 
Regarding claim[s] 1, 2, 5 – 14, 16 under the various obviousness rejections, applicant’s remarks are not persuasive, therefore, see the examiner’s response to such remarks in the office action below. 
The examiner will address all other remarks that are not related to the prior art rejections, if any, in the office action below. 
Applicant states on page[s] 7 of the remarks as filed: “Applicant respectfully submits that references cited by Examiner do not disclose, teach, or suggest all required elements of Applicant’s independent claims 1 and 13. Independent claim 1, as currently amended, is reproduced below:”
	In response the examiner isn’t persuaded, the examiner has addressed all of applicant’s newly added claim amendments in the office action below. 

Applicant’s remarks filed on page[s] 8 and 9 of the remarks: “Without conceding to the substance of the Non-Final Office Action of February 19, 2021, Applicant has currently amended claims 1 and 13. It is respectfully submitted that references cited by Examiner do not teach, suggest, or indicate all of these claim limitations. Claims 1 and 13 have been amended to clarify that, “the decoding uses a different one of a set of two or different sequences of decoded bytes based upon the same sequence of bytes. . . .” Murray et al., at Col 4,11. 17-23 is reproduced below:
------------------------------------------------------------------------------------------------------------------
Murray et. al., therefore, is limited to a discussion of encoding of different parts of a “textual message” with different “encodings” of different sections of a message based on different languages. Applicant’s claim language, on the other hand, is “producing] each of two or more different sequences of decoded bytes based upon the same sequence of bytes. . . This step is used for performing further comparisons to “select. . . one of the candidate code pages” as discussed below, and differs from Murray et al.”
	In response the examiner isn’t persuaded, the examiner points to the prior art of Murray. Specifically, at Col. 4, lines 17 – 22, the invention fourthly provides a division mechanism which accepts textual messages [i.e. applicant’s same sequence of bytes] containing different portions in different languages that therefore cannot be encoded entirely in one character set, and encodes them in multiple parts. This encoding option can be used for instance in multipart MIME messages. Where at Col. 4, lines 10 – 13, the invention in a second regard generates a quantified list of the coverage offered by each of the character sets [i.e. applicant’s wherein the decoding uses a different one of a set of two or more candidate code pages] in the bank (and their associated languages) for every character of the textual message 116. Where at col. 2, lines 30 – 34, When a message of unknown origin is presented to the system, its characters are parsed and tested against the character table bank to separate the character sets (hence languages) to identify which of the pool of character sets can express each character [i.e. applicant’s to produce each of the two or more different sequences of decoded bytes].

Applicant states on page[s] 9 of the remarks as filed: “Continuing, Applicant has amended claims 1 and 13 to indicate the step of, “transforming, by the computer system, each of the two or more sequences each into a transformed sequence of bytes based on the set of two or more candidate code pages; . . . Examiner has cited Hirose at Col. 165 - Col. 2, 1 - 6 in rejecting the previous version of this claim language, noting that Hirose discloses a transformation of compressed data into a character string. Non-Final Office Action of February 19, 2021 at p. 17. Please note, though, that even assuming arguendo, that Hirose thus discloses a transformation of data into a character string, it does not disclose a transformation of “each of the two or more sequences each into a transformed sequence of bytes based on the set of two or more candidate code pages [emphasis added] . . . .” Hirose does not discuss a transformation into “bytes” at all, let alone multiple transformations for the purposes of comparison, as discussed herein of “candidate code pages” as discussed herein.”
	In response the examiner isn’t persuaded, the examiner points to the prior art of Hirose. Specifically, at col. 1, lines 27 – 36, A data compression principle of the LZ77 method will be described. That is, a last character string of a predetermined size of character strings (data strings) that have been inputted in the past is registered in a dictionary (history buffer) [i.e. applicant’s set of two or more candidate code pages], a match character string of a newly inputted character string (that is, a character string to be compressed) is retrieved from the dictionary and the newly inputted character string is replaced with address information of the match character string.  Where at col. 1, lines 65 – 67 and col. 2, lines 1 – 6, When the thus compressed data is decoded [i.e. applicant’s two or more sequences of decoded bytes], referring to this dictionary [i.e. applicant’s based on the set of two or more candidate code pages] in the opposite manner, the code word (Copy Pointer, Match Count=4 and Match address=9) is transformed into the character string "ABCA" [i.e. applicant’s each into a transformed sequence of bytes]. In that case, as the processing opposite to the processing in which the dictionary is updated when data is compressed, the dictionary used upon compressing may be restored by rewriting characters in the dictionary in accordance with a progress of decoding processing.

Applicant states on page[s] 9 of the remarks: “Still continuing, Applicant has amended claims 1 and 13 to clarify that when “separating . . . each of the transformed sequence of bytes into a plurality of tokens, each group of tokens relates to one candidate code page. . . Examiner has cited Murray et al., Fig. 6, step 404 and col. 9, lines 15-19 in rejecting this claim language, but please note that this reference and other references cited by Examiner do not disclose anywhere tokens based upon, “each group of tokens relating to one candidate code page[,]” is claimed by Applicant.”
	In response the examiner isn’t persuaded, the examiner points to the prior art of Murray. Specifically, at col. 2, lines 35 – 39, A character set [i.e. applicant’s candidate code page] which contains a match for every character [i.e. applicant’s tokens] of the message is likely to be the native language of the original message. Tallies of matches to individual characters across all available character sets in the character table bank can also be made for the message as a whole.

Applicant states on page[s] 9 of the remarks: “Finally, as currently amended, Applicant indicates in claims 1 and 13, “selecting . . . one of the candidate code pages as the for decoding the sequence of bytes based on a threshold number of tokens . . . found in an index, wherein the index is a file management system that includes a set of tokens for each candidate code page.” Examiner has confirmed that Murray et al. does not teach an index which is file management system, but relies upon Mahaffey to cure this deficiency. Non-Final Office Action of February 19, 2021 atp. 16. Mahaffey, however, does not disclose a file management system that includes a set of tokens for each candidate code page.””
	In response the examiner isn’t persuaded, the examiner points to the prior art of Mahaffey. Specifically, at paragraph 0129, lines 15 – 18, when the device's operating system loads the libraries [i.e. applicant’s file management system] the application depends on, no request to server 151 is needed because the system already has up-to-date assessments [i.e. applicant’s a set of tokens for each candidate code page] for the libraries.
Response to Amendment
Status of instant application:
Claim[s] 1, 2, 5 – 14, 16, 17 are pending in the instant application. 
Claim[s] 17 is newly added, and is addressed in the office action below. 
Claim[s] 3, 4 have been cancelled in previous prosecution. 
Claim[s] 15, applicant’s cancellation of the claim herein is noted, therefore, the rejection is withdrawn. 
Regarding claim[s] 1, 2, 5 – 14, 16 under the various obviousness rejections, applicant’s claim amendments have been considered, however, they are not persuasive. Therefore, the examiner has addressed such newly added claim amendments in the office action below. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim[s] 1, 2, 5 – 14, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murray et al. [US PAT # 7191114] in view of Mahaffey et al. [US PGPUB # 2011/0047594], further in view of Hirose [US PAT # 7250879]
As per claim 1. Murray does teach a computer-implemented method for determining an encoding used for a sequence of bytes [Murray, col. 1, lines 36 – 40, the invention relates to the field of information processing, and more particularly to the matching of candidate character sets to the intended language of an electronic  received textual email message. Where at col. 8, line 55 of Murray, the textual message is a text string of characters [i.e. applicant’s sequence]. Then at col. 8, lines 55 – 59 of Murray, length of the string, in bytes [i.e. applicant’s bytes]], and selecting an unknown code page for decoding the sequence of bytes [col. 2, lines 6 – 12, An object of the invention is to provide an automatic and rigorous language evaluation facility by which the content of a message represented in a universal character set is tested against a bank of available language character sets, to determine which if any of those candidate languages can express the message],  the method comprising:
decoding, by a computer system, the sequence of bytes into two or more sequences of decoded bytes by decoding each byte of the sequence of bytes [Murray, Col. 10, lines 29 – 30, for instance, while the invention has been described as decoding [i.e. applicant’s decoding] a received textual email message. Where at col. 8, line 55, the textual message is a text string of characters. Then at Murray, Col. 4, lines 17 – 22, the invention fourthly provides a division mechanism which accepts textual messages containing different portions in different languages [i.e. applicant’s two or more sequences of decoded bytes] that therefore cannot be encoded entirely in one character set. Where at Col. 4, lines 10 – 13 of Murray, the invention in a second regard generates a quantified list of the coverage offered by each of the character sets in the bank (and their associated languages) for every character of the textual message 116.
Then at col. 2, lines 17 – 21, evaluating character sets [i.e. applicant’s two or more candidate code pages] which assign a rating to languages which can express a wherein the decoding uses a different one of a set of two or more candidate code pages to produce each of the two or more different sequences of decoded bytes [Murray, Col. 4, lines 17 – 22, the invention fourthly provides a division mechanism which accepts textual messages containing different portions in different languages that therefore cannot be encoded entirely in one character set, and encodes them in multiple parts. This encoding option can be used for instance in multipart MIME messages. Where at Col. 4, lines 10 – 13, the invention in a second regard generates a quantified list of the coverage offered by each of the character sets [i.e. applicant’s wherein the decoding uses a different one of a set of two or more candidate code pages] in the bank (and their associated languages) for every character of the textual message 116. Where at col. 2, lines 30 – 34, When a message of unknown origin is presented to the system, its characters are parsed and tested against the character table bank to separate the character sets (hence languages) to identify which of the pool of character sets can express each character [i.e. applicant’s to produce each of the two or more different sequences of decoded bytes ]] based upon the same sequence of bytes [col. 2, lines 30 – 34, When a message [i.e. applicant’s based upon the same sequence of bytes] of unknown origin is presented to the system, its characters are parsed and tested against the character table bank to separate the character sets], and wherein the sequence of bytes was produced by digitally encoding one or more characters using an unknown code page [col. 2, lines 30 – 35, When a message of unknown origin is presented to the system, its characters are parsed and tested against the character table bank to separate the accepts textual messages containing different portions in different languages that therefore cannot be encoded entirely in one character set, and encodes [i.e. applicant’s encoding one or more characters] them in multiple parts. This encoding option can be used for instance in multipart MIME messages];
separating, by the computer system, each of the transformed sequences of bytes into a plurality of tokens [Figure # 6, step 404, and col. 9, lines 15 – 19,  In step 404, the parsing of textual message 116 is begun. For each character[s] [i.e. applicant’s plurality of tokens], in step 406 a logical AND is performed between the bit masks of CharSetTestList and the value returned from the character's row of character table bank 110], each group of tokens relating to one candidate code page [col. 2, lines 35 – 39, A character set [i.e. applicant’s candidate code page] which contains a match for every character [i.e. applicant’s tokens] of the message is likely to be the native language of the original message. Tallies of matches to individual characters across all available character sets in the character table bank can also be made for the message as a whole.]; and
selecting, by the computer system, one of the candidate code pages as the unknown code page for decoding the sequence of bytes [col. 10, lines 29 – 30, For instance, while the invention has been described as decoding a received textual email message, many other varieties of messages] based on a threshold number of tokens of the pluralities of tokens found in the an index [Figure # 6, steps 408, 410, incrementing a corresponding count for each matching character set in CharSetMatchList. These steps are repeated until the end of the textual message 116 has been reached at the end of message test (as above) of step 410. Then at col. 9, lines 25 – 27, In step 412, the totals in the CharSetMatch list are multiplied by the corresponding weights contained in the CharSetWeightList, to generate a weighted match total. Then at col. 9, lines 35 – 38, In step 414, the character set [i.e. applicant’s selecting…candidate code page as the unknown code page] having the highest total [i.e. applicant’s a threshold number of tokens of pluralities of tokens found in the index] after these calculations is identified and stored in the parameter BestMatchCharSet as the best match to the textual message 116.].
Murray does not clearly teach wherein the index is a file management system that includes a set of tokens for each candidate code page. 
However, Mahaffey does teach wherein the index is a file management system that includes a set of tokens for each candidate code page [paragraph 0129, lines 15 – 18, when the device's operating system loads the libraries [i.e. applicant’s file management system] the application depends on, no request to server 151 is needed because the system already has up-to-date assessments [i.e. applicant’s a set of tokens for each candidate code page] for the libraries.]
It would have been obvious to one of ordinary skilled in art before the effective filing date of applicant’s claimed invention to combine the teachings of Murray and Mahaffey in order for the scanning of the incoming text string message from a sending 
Murray and Mahaffey do not teach clearly the claim limitation of:  transforming, by the computer system, each of the two or more sequences of decoded bytes each into a transformed sequence of bytes based on the set of two or more candidate code pages. 
However, Hirose does teach transforming, by the computer system, each of the two or more sequences of decoded bytes each into a transformed sequence of bytes based on the set of two or more candidate code pages [col. 1, lines 27 – 36, A data compression principle of the LZ77 method will be described. That is, a last character string of a predetermined size of character strings (data strings) that have been inputted in the past is registered in a dictionary (history buffer) [i.e. applicant’s set of two or more candidate code pages], a match character string of a newly inputted character string (that is, a character string to be compressed) is retrieved from the dictionary and the newly inputted character string is replaced with address information of the match character string.  Where at col. 1, lines 65 – 67 and col. 2, lines 1 – 6, When the thus compressed data is decoded [i.e. applicant’s two or more sequences of decoded bytes], referring to this dictionary [i.e. applicant’s based on the set of two or more candidate code pages] in the opposite manner, the code word (Copy Pointer, Match Count=4 and Match address=9) is transformed into the character string "ABCA" [i.e. applicant’s each into a transformed sequence of bytes]. In that case, as the processing opposite to the processing in which the dictionary is updated when data is compressed, the dictionary used upon compressing may be restored by rewriting characters in the dictionary in accordance with a progress of decoding processing]. 
It would have been obvious to one of ordinary skilled in art before the effective filing date of applicant’s claimed invention to combine the teachings of Murray as modified and Hirose in order for the scanning of the incoming text string message from a sending device, for recognition of characters of a predefined language for processing of such message in the proper character set of the predefined language of Murray as modified to include a decoder circuit comprising a LZ 77 method to recognize and decode the incoming text strings of the received message of Hirose. This would allow for the processing of the text string characters in the proper language character set in a fast and efficient manner. See col. 1, lines 15 – 19 of Hirose. 
As per claim 2. Murray does teach the method of claim 1, wherein the selecting one of the candidate code pages is based on a maximum number of matches between the tokens and the index [Murray, Figure # 3, and Col. 8, lines 28 – 32, after the entire textual message 116 is parsed, the count parameter for each 
As per claim 5. Murray does teach the method of claim 1, wherein tokens that are different relative to a beginning of each plurality are compared to the index [Murray, Col. 5, lines 60 – 64, in one aspect of the invention illustrated in FIG. 2, upon receipt of an electronic message 116 the invention must determine at the threshold whether it is possible to express the characters making up the message in any of the available character sets stored in character table bank 110].
As per claim 6. Murray does teach the method of claim 1, wherein tokens that are equal in a same position relative to a beginning of each of said plurality of tokens, are committed to the index [Murray, Col. 4, lines 36 – 39, character table bank 110 is extensible, and support for other languages can be added or others deleted. For those alphabets where multiple encodings are commonly in use, multiple entries can be created].
As per claim 7. Murray does teach the method of claim 1, wherein a predefined number of tokens is used for the selecting a code page [Murray, Col. 5, lines 60 – 64, in one aspect of the invention illustrated in FIG. 2, upon receipt of an electronic message 116 the invention must determine at the threshold whether it is possible to express the characters making up the message in any of the available character sets stored in character table bank 110].
As per claim 8. Murray does teach the method of claim 1, wherein the selecting a code page further comprises:
using that candidate code page corresponding to that group of tokens which code point values in the reference encoding belong all to a same character block [Murray, Figure #4 and step 204, Col. 6, lines 38 – 43, in step 204, the parsing of textual message 116 is begun. For each character in the textual message, a logical AND is performed between the supplied character sets' bit mask and the value returned from the character's row of the character table bank 110]; and terminating the selecting said code page [Murray, Col. 6, lines 42 – 43, this process is repeated until the termination test of step 208 is met].
As per claim 9. Murray does teach the method of claim 1, wherein:
the two or more candidate code pages include a primary candidate code page and one or more secondary candidate code pages [Murray, Col. 3, lines 49 – 53, it should be noted that the invention presupposes that the characters of textual message 116 are available internally in a universal character set format. A universal character set refers to a character encoding scheme that can be used to encode a large number of alphabets. The invention supports at least two universal character sets, the internationally promulgated 16-bit Unicode [i.e. applicant’s primary candidate code page], and LMBCS (Lotus Multi-Byte Character Set) [i.e. applicant's secondary candidate code page] but contemplates the use of any universal encoding scheme]; and
wherein when a token is found in the index, the transforming of the sequence of bytes into two or more  sequences of bytes comprises transforming the sequences of bytes based on  the primary candidate code page and not transforming the sequence of bytes based on the secondary candidate code pages [Murray, Figure # 2, step 214].
As per claim 10. Murray does teach the method of claim 1, wherein:
the two or more candidate code pages comprise a primary candidate code page and one or more secondary candidate code pages [Murray, Col. 3, lines 49 – 53, it should be noted that the invention presupposes that the characters of textual message 116 are available internally in a universal character set format. A universal character set refers to a character encoding scheme that can be used to encode a large number of alphabets. The invention supports at least two universal character sets, the internationally promulgated 16-bit Unicode [i.e. applicant’s primary candidate code page], and LMBCS (Lotus Multi-Byte Character Set) [i.e. applicant's secondary candidate code page] but contemplates the use of any universal encoding scheme]; 
wherein when a token of the plurality of tokens [Murray, Col. 3, lines 49 – 53, it should be noted that the invention presupposes that the characters [i.e. applicant’s plurality of tokens] of textual message 116 are available internally in a universal character set format] is not found in the index, the transforming of the sequence of decoded bytes  into two or more sequences  of transformed bytes [Murray, Col. 10, lines 29 – 30, for instance, while the invention has been described as decoding [i.e. applicant’s decoding] a received textual email message. Where at col. 8, line 55, the textual message is a text string of characters. Then at Murray, Col. 4, lines 17 – 22, the invention fourthly provides a division mechanism which accepts textual messages containing different portions in different languages [i.e. applicant’s two or more sequences of decoded bytes] that therefore cannot be encoded entirely in one character set.] comprises transforming the sequence of bytes based on the secondary candidate code pages [Murray, col. 9, lines 55 – 63, Sometimes Unicode messages arrive directly from the Internet to a client application. Notes.TM. converts these messages into an internal character set, but must know which language is used in the message. Applying the logic of this invention, if the message can be well represented in a Korean character set, a client application can assume that it is a Korean message. This allows Notes.TM. for instance to accurately encode the message in its internal Korean character set] in response to the token not being found in the index and not transforming the sequence of bytes based on the primary candidate code page [Murray, col. 4, lines 6 – 9, If the textual message 116 cannot be translated to any available character set, processing must be returned to the user without results.]; and 
committing the token of the plurality tokens to the index [Mahaffey, paragraph 0129, lines 15 – 18, when the device's operating system loads the libraries [i.e. applicant’s file management system] the application depends on, no request to server 151 is needed because the system already has up-to-date assessments [i.e. applicant’s committing the token of the plurality tokens to the index] for the libraries].
As per claim 11. Murray does teach the method of claim 1, wherein members of the set of candidate code pages are chosen based on at least one out of [Murray, col. 2, lines 7 – 12, An object of the invention is to provide an automatic and rigorous language evaluation facility by which the content of a message represented in a universal character set is tested against a bank of available language character sets, to a frequently used code page, a code page of a used operating system, and a code page used before by a same originator of the sequence of bytes [Murray, col. 2, lines 7 – 12, An object of the invention is to provide an automatic and rigorous language evaluation facility by which the content of a message represented in a universal character set is tested against a bank of available language character sets, to determine which if any of those candidate languages can express the message].
As per claim 12. Murray does teach the method of claim 1, wherein providing a set of candidate code pages comprises using candidate code pages from a same code page family [Murray, col. 2, lines 7 – 12, An object of the invention is to provide an automatic and rigorous language evaluation facility by which the content of a message represented in a universal character set is tested against a bank of available language character sets, to determine which if any of those candidate languages can express the message].
As per method claim 13 that includes the same or similar claim limitations as computer implemented method claim 1, and is similarly rejected.

As per claim 14. Murray does teach the method of claim 1, wherein the reference code page is a Unicode code page [Murray, col. 3, lines 53 – 61, An illustration of the 16-bit format of Unicode is shown in FIG. 7. As in shown that figure, the Unicode standard assigns different address ranges within the 16 bit address space to different scripts, so that when a character code point (address) [i.e. applicant’s token[s]] is known, it is straightforward using the Unicode [i.e. applicant’s Unicode code page] and coding layout to identify a corresponding script. The script in this sense is a larger 
As per claim 16. Murray does teach the method of claim 1, wherein the threshold number of tokens is a percentage of tokens from the plurality of tokens found in the index [Murray, Figure # 6, steps 412 and 414, and paragraph 9, lines 25 – 27, In step 412, the totals in the CharSetMatch [i.e. applicant’s number of tokens] list are multiplied by the corresponding weights [i.e. applicants’ percentage of tokens from the plurality of tokens in index] contained in the CharSetWeightList, to generate a weighted match total. Then at col. 9, lines 35 – 38, In step 414, the character set having the highest total after these calculations is identified [i.e. applicant’s threshold] and stored in the parameter BestMatchCharSet as the best match to the textual message 116].
As per claim 17. Murray does teach the method of claim 1, wherein each of the transformed sequences of bytes is separated into a plurality of tokens based upon a space or a special character delimiting each token [Murray, Figure # 1, and col. 5, lines 31 – 35, Each character registered in the character field 112 of the character table bank 110 is encoded according to the character's Unicode code value. It is this value that is used to test an input letter or other character from electronic message 116 to identify matching character sets.].
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANT SHAIFER - HARRIMAN whose telephone number is (571)272-7910.  The examiner can normally be reached on M - F: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571- 272- 3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
/DANT B SHAIFER HARRIMAN/Primary Examiner, Art Unit 2434